Case 1:19-cv-00068-JMS-MJD Document 50 Filed 01/16/20 Page 1 of 1 PageID #: 1697




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 ROBERT SMALL,                                    )     CASE NO. 1:19-CV-00068-JMS-MJD
                                                  )
                        Plaintiff,                )
                                                  )
        v.                                        )             Dismissal with prejudice
                                                  )             acknowledged [49].
 BLUE CROSS BLUE SHIELD OF                        )             JMS, CJ, 1-16-20
 MICHIGAN MUTUAL INSURANCE                        )             Distribution via ECF
 COMPANY d/b/a BLUE CROSS BLUE                    )
 SHIELD OF MICHIGAN,                              )
                                                  )
                        Defendant.                )

                 JOINT STIPULATION OF DISMISSALWITH PREJUDICE

        The parties, by their respective counsel and pursuant to Rule 41(a)(1)(A)(ii) of the

 Federal Rules of Civil Procedure, stipulate to the dismissal of the above-captioned cause of

 action, with prejudice, and attorneys’ fees, expenses, and costs paid by the respective parties.



 By:      /s/ Bridget O’Ryan                    By: /s/Kandi Kilkelly Hidde
 Bridget O’Ryan                                   Kandi Kilkelly Hidde#18033-49
 O’Ryan Law Firm                                  Jenai M. Brackett, #30025-49
 1901 Broad Ripple Avenue                         FROST BROWN TODD LLC
 Indianapolis, IN 46220                           201 N. Illinois St., Suite 1900
 boryan@oryanlawfirm.com                          P.O. Box 44961
                                                  Indianapolis, IN 46244-0961
 Attorneys for Plaintiff, Robert Small            317-237-3800
                                                  Fax: 317-237-3900
                                                  khidde@fbtlaw.com
                                                  jbrackett@fbtlaw.com

                                                      Attorneys for Blue Cross Blue Shield of
                                                      Michigan Mutual Insurance Company d/b/a
                                                      Blue Cross Blue Shield of Michigan
